UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-140645 TONGJI HEALTHCARE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 99-0364697 Stateorotherjurisdictionof Incorporationororganization (I.R.S.Employer IdentificationNo.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 011-86-771-2020000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. x Yes ¨ No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o YesxNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the voting and non-voting common stock of the issuer held by non-affiliates as ofDecember 31, 2010 was approximately $ 1,259,982 (5,727,191 shares of common stock held by non-affiliates)based upon a closing price of the common stock of $0.22 as quoted by OTC Bulletin Board on December 31, 2010. Note.—If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.¨ Yes¨ No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of April 12, 2011, there are 15,812,191 shares of common stock, par value $0.001 issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). 2 Table of Contents PART I Page Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 Item 4. (Removed and Reserved) 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities. 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8 Financial Statements and Supplementary Data. 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 41 PART III Item 10. Directors, Executive Officers, and Corporate Governance. 42 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 46 Item 13. Certain Relationships and Related Transactions, and Director Independence 47 Item 14. Principal Accountant Fees and Services 48 PART IV Item 15. Exhibits, Financial Statement Schedules 49 3 PART I Cautionary Statement Regarding Forward Looking Statements The discussion contained in this Annual Report on Form 10-K contains “forward-looking statements” within the meaning of Section 27A of the United States Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the United States Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the useof words or phrases like “anticipate,” “estimate,” “plans,” “projects,” “continuing,” “ongoing,” “target,” “expects,” “management believes,” “we believe,” “we intend,” “we may,” “we will,” “we should,” “we seek,” “we plan,” the negative of those terms, and similar words or phrases. We base these forward-looking statements on our expectations, assumptions, estimates and projections about our business and the industry in which we operate as of the date of this Form 10-K. These forward-looking statements are subject to a number of risks and uncertainties that cannot be predicted, quantified or controlled and that could cause actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Statementsin this Form 10-K describe factors, among others, that could contribute to or cause these differences. Actual results may vary materially from those anticipated, estimated, projected or expected should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect. Because the factors discussed in this Form 10-K could cause actual results or outcomes to differ materially from those expressed in any forward-looking statement made by us or on our behalf, you should not place undue reliance on any such forward-looking statement. New factors emerge from time to time, and it is not possible for us to predict which will arise. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this Form 10-K or the date of documents incorporated by reference herein that include forward-looking statements. Item 1. Business History Nanning Tongji Hospital, Inc.("NTH" or “Tongji Hospital”) was established in Nanning in the province of Guangxi of the People’s Republic of China ("PRC") by the Nanning Tongji Medical Co. Ltd. and an individual on October 30, 2003. NTH is an assigned hospital for medical insurance in City of Nanning and Guangxi Province. NTH contains specialties in the areas of internal medicine, surgery, gynecology, pediatrics, emergency medicine, ophthalmology, medical cosmetology, rehabilitation, dermatology, otolaryngology, traditional Chinese medicine, medical imaging, anesthesia, acupuncture, physical therapy, health examination, and prevention. On December 19, 2006, the officers of NTH filed Articles of Incorporation in the State of Nevada which were approved on December 19, 2006 to create Tongji Healthcare Group, Inc. a Nevada corporation (the "Company") and also established Tongji, Inc., a Colorado corporation ("Tongji") a wholly owned subsidiary of the Company. The Company was incorporated with 50,000,000 shares of common stock and 20,000,000 shares of preferred stock both with a par value of $0.001. On December 27, 2006, Tongji acquired 100% of the equity in NTH pursuant to an Agreement and Plan of Merger. The Company issued 15,652,557 shares of common stock to the shareholders of NTH in exchange for 100% of the issued and outstanding shares of NTH. Accordingly, NTH became the wholly owned subsidiary of Tongji.Unless otherwise provided, references to the “Company” shall hereinafter include Tongji and NTH. 4 Item 1. Business - continued Corporate Structure Our present corporate structure is as follows: Tongji Healthcare Group, Inc. (a Nevada company) Tongji, Inc. (a Colorado company) Nanning Tongji Hospital, Inc. (a PRC company) Note: Tongji, Inc. a Colorado company was dissolved in March 2011. Our Business We operate Tongji Hospital, a general hospital with 105 licensed beds. Tongji Hospital offers care and treatment in the areas of internal medicine, surgery, gynecology, pediatrics, emergency medicine, ophthalmology, medical cosmetology, rehabilitation, dermatology, otolaryngology, traditional Chinese medicine, medical imaging, anesthesia, acupuncture, physical therapy, health examination, prevention, and emergency care. Our emergency room is open 24 hours a day and all of our rooms are air conditioned. Tongji Hospital is certified as a provider of Medicare services by the Nanning municipal government and the Guangxi provincial government. Our Medicare agreements with the Nanning municipal government and the Guangxi provincial government require that we adhere to prescribed standards for patient care and treatment. Maintaining the qualifications for acceptance of Medicare patients is very important as revenue from Medicare patients accounted for 47% of total hospital income in 2010. The Medicare accreditation is valid for only one year and must be renewed on an annual basis. Because we maintain a facility with an excess of 100 beds, we must register with and maintain an operating license from the local Administration of Health. We are subjected to be review by the local administration of health at least once every three years. If we fail to meet their standards, our license may be revoked. We are also obligated to provide free services or dispatch our physicians or employees in the event of a need for public assistance. We dedicate a very small percentage of our resources to providing free public services. As is common in China, we generate revenues from providing both medical treatment and the sale of drugs and medications. About 61% of the drugs and medications we use in the hospital and sell to our patients are purchased from Guangxi Tongji Medicine Co., Ltd., a related company controlled by our Chief Executive Officer, Yunhui Yu, at prevailing market prices pursuant to a supply contract. The rest are from around 23 different suppliers, one of them consisting of more than 10% of our total purchases. We generate revenue from individuals as well as third-party payers, including PRC government programs and insurance providers, under which the hospital is paid based upon several methodologies including established charges, the cost of providing services, predetermined rates per diagnosis, fixed per diem rates or discounts from established charges. Revenues are recorded at net amounts due from patients, third-party payers and others for healthcare services provided at the time the service is provided. Revenues for pharmaceutical drug sales are recognized upon the drug being administered to a patient or at the time a prescription is filled for a patient that contain an executed prescription slip by a registered physician. 5 Item 1. Business - continued Revenues are recorded at net amounts due from patients and government Medicare funds. The Company's accounting system calculates the expected amounts payable by the government Medicare funds. The Company bills for services provided to Medicare patients through a medical card (the US equivalent to an insurance card). The Company normally receives 90% of the billed amount within 90 days with the remaining 10% upon the Company’s reconciliation by the end of the year. However, there have been no significant differences between the amounts the Company bills the government Medicare funds and the amounts collected from the Medicare funds. Some differences exist in the Medical System between the U.S. and China. In the United States most hospitals have contracts with health insurance companies which provide that patients with health insurance will be charged reduced rates for healthcare services. Reduced rates are also charged for Medicare and Medicaid patients. Although the patient is billed for the services provided by the hospital at the higher rate normally charged to patients without insurance the amount billed is reduced by the charges paid by the insurance carrier and by the difference (sometimes known as the "contractual allowance") between the normal rate for the services and the reduced rate which the hospital estimates it will receive from Medicare, Medicaid and insurance companies. For financial reporting purposes, hospitals in the United States record revenues based upon established billing rates less adjustments for contractual allowances. Revenues are recorded based upon the amounts due from the patients and third-party payors, including federal and state agencies (under the Medicare and Medicaid programs) managed care health plans, health insurance companies, and employers. Estimates of contractual allowances under third-party payor arrangements are based upon the payment terms specified in the related contractual agreements. Third-party payor contractual payment terms are generally based upon predetermined rates per diagnosis, per diem rates, or discounted fee-for-service rates. Due to the complexities involved in determining amounts ultimately due under reimbursement arrangements with a large number of third-party payors, which are often subject to interpretation, the reimbursement actually received by U.S. hospitals for health care services is sometimes different from their estimates. The medical system in China is different from that in the United States. Private medical insurance is not generally available to the Chinese population and as a result services and medications provided by our hospital are usually paid for in cash or by the Medicare agencies of the Nanning municipal government and the Guangxi provincial government. Our billing system automatically calculates the reimbursements to which we are entitled based upon regulations promulgated by the Medicare agencies. We bill the Medicare agencies directly for services provided to patients covered by the Medicare programs. Since we bill the Medicare agencies directly, our gross revenues are not reduced by contractual allowances. We only deal with the Nanning municipal and the Guangxi provincial Medicare agencies, and we are familiar with their regulations pertaining to reimbursements. As a result, there is normally no material difference between the amounts we bill and the amounts we receive for services provided to Medicare patients. We are in the process of cooperating with Guangxi Construction Engineering Corporation Langdong 8th Group in building a new 600-bed hospital in Nanning, China. We expect the new hospital to be completed by January 2012. The hospital is being constructed by Guangxi Construction Engineering Corporation Langdong 8th Group and, when completed, will be leased by us for a twenty-year term.The lease payment will be $436,000 during the first year of the lease. The annual lease payments will gradually increase each year such that, during the final year of the lease, our lease payments will be $673,000, based upon current exchange rates.Our agreement with Langdong 8th Group requires us to make total payments of approximately $7,587,000 to Langdong 8th Group during the construction phase.As of December 31, 2010, we had paid approximately $5,551,000 towards this amount. We borrowed most of the paid funds from related parties. We also are responsible for any construction cost over runs. When the new hospital is complete, we will continue to operate our existing hospital. We plan to acquire other hospitals and companies involved in the healthcare industry in the People’s Republic of China using cash and shares of our common stock. Substantial capital may be needed for these acquisitions and we may need to raise additional funds through the sale of our common stock, debt financing or other arrangements. We do not have any commitments or arrangements from any person to provide us with any additional capital. Additional capital may not be available to us, or if available, on acceptable terms, in which case we would not be able to acquire other hospitals or businesses in the healthcare industry. Going Concern The continuation of our business is dependent upon our raising additional financial support or on our ability to purchase new technologies. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial or other loans, assuming those loans would be available, would increase our liabilities and future cash commitments. We have historically incurred losses and through December 31, 2010, we have accumulated deficits of $369,591. Because of these historical losses, we will require additional working capital to develop our business operations. Management is planning to take certain restructuring steps to provide the necessary capital to continue its operations. These steps included: 1) plan to convert existed related parties' loans into equity 2) to continue actively seeking additional funding, such as making the major shareholders contribute additional capital 3) plan to increase sales revenue with better service and advertising control 4) better control of operating expenses, to increase the profitability. 6 Item 1. Business - continued Regulations pertaining to our Business According to the PRC Regulation of Healthcare Institutions, hospitals shall register with the Administration of Health of the local government to obtain the necessary business license for the provision of hospital services. We received our renewed business license from Nanning City government in November of 2007, and this license is valid until November, 2020. Other existing regulations having material effects on our business include those dealing with physician's licensing, usage of medicine and injection, public security in health and medical advertising. Competition We compete with eleven government-owned hospitals and three privately owned hospitals in the city of Nanning. We believe that our ability to effectively compete will be the result of: ● Providing advanced medical facilities and comfortable environments ● Maintaining the highest level of professional healthcare ● Maintaining competitive prices for medical treatmentand drugs and medications. Marketing The majority of healthcare providers in China are government owned and operate at a low level of efficiency. In addition, and according to China Hospital Administration Association, there are approximately 1500 private hospitals in China in 2010 most of which are independent of each other. The high degree of fragmentation presents an opportunity for acquisition and economies of scale. To increase our visibility we built several “Tongji Hospital” signs at locations near our hospital and some busy streets in Nanning City. We also send out our experts and medical team to communities to provide free public services including consultation and medical services to attract customers.Some other marketing activities include media advertising, holiday promotions, telephone services, and reduced fees, etc. In the future we plan to further strengthen our marketing efforts and improve our brand awareness through advertising on newspapers, magazines, television, etc. We will continue to focus on community medical service by maintaining good relationship with our communities, and providing quality medical service to the neighborhood residents. We will set up our marketing department and team to focus on specific market and patients. We understand that the key to success is by providing quality services. PRC Laws and Regulations Affecting Our Business Healthcare providers in China are required to comply with many laws and regulations at the national and local government levels. These laws and regulations include the following: ● We must register with and maintain an operating license from the local Administration of Health. We are subject to review by the local administration of health at least once every three years. If we fail to meet the standards listed below, our license may be revoked. ● The Licensed Physician Act requires that we only hire doctors who have been licensed by the PRC government. ● All drugs and medications used in our hospital must be prepared, transported, and used under the supervision of our internal Commission of Drug Affairs Management. ● All waste material from our hospital must be properly collected, sterilized, deposited, transported and disposed of. We are required to keep records of the origin, type and amount of all waste materials generated by our hospital. 7 Item 1. Business - continued ● We must have at least 20 beds and at least 14 medical professionals on staff, including three doctors and five nurses. ● We must provide medical services in a variety of areas, including: o Surgery o Internal Medicine o Gynecology o Emergency Care o Ophthalmology o Traditional Chinese Medicine o Medical Imaging o Physical Therapy ● We must establish and follow protocols to prevent medical malpractice. The protocols require us to: o insure that patients areadequatelyinformedbefore they consent to medical operations or procedures; o maintain complete medical records which are available for review by the patient, physicians and the courts; o voluntarilyreportany event ofmalpracticeto a localgovernment agency; o support the medical services we provide in any administrative investigation or litigation. If we fail to comply with applicable laws and regulations, we could suffer penalties, including the loss of our license to operate. Before we can acquire a hospital or a company in the healthcare field in the People’s Republic of China we will be required to submit an application to PRC Ministry of Commerce. As part of the application we must submit a number of documents, including: ● our financialstatements and the financialstatements of the company we propose to acquire, ● a copy of the business license of the company we propose to acquire, ● evidencethat theshareholdersof the company we propose to acquire have approved the transaction, ● an appraisal, conducted by an independent party, of the value of the company we propose to acquire. Our agreements with the Nanning Municipal and the Guangxi Provincial Medicare Funds require us to: ● Deal with any patient complaints on a timely basis; ● Follow the Basic Medical Treatment Insurance procedures of the City of Nanning and the Guangxi Province; ● Report any accident to the Medicare Funds within 72 hours; ● Determine if patients are eligible for coverage by the Medicare Funds; ● Control costs by refraining from unnecessary treatments or procedures; ● Discharge inpatients when their medical condition allows so as not to prolong their stay in the hospital. Our agreements are renewed annually if approved by the Medicare Funds. Taxes In accordance with the relevant tax laws and regulations of PRC, the corporation income tax rate would typically be 33% in the PRC. The Company has received a tax exemption from the taxing authorities in the PRC for corporate enterprise income tax for the years ended 2004 through 2006. Effective 2007, the Company began to be taxed at the rate of 33%. Beginning January 1, 2008, the new Enterprise Income Tax (EIT) law replaced the existing laws for Domestic Enterprises (DES) and Foreign Invested Enterprises (FIEs). The new standard EIT rate of 25% replaced the 33% rate applicable to both DES and FIEs. There were no provisions for income taxes for the fiscal years 2010 and 2009 due to the net loss incurred in both years. 8 Item 1. Business - continued In addition, companies in the PRC are required to pay business taxes consisting of 5% of revenue from providing medical treatment, and city construction taxes and educational taxes of 7% and 3% respectively of the business taxes. The Company was exempt from these taxes for the years ending 2006 through 2008. The Company did not apply for exemption in 2009 and started paying business taxes, additional city construction taxes and educational taxes, totaling $60,721 and $98,598 for the fiscal year 2010 and 2009, respectively. The Company does not accrue United States income taxes on unremitted earnings from foreign operations, as it is the Company’s intention to invest these earnings in the foreign operations indefinitely. However, the Company may be subjected to penalties of approximately $40,000 for failure to file United States income tax returns including form 5472 from year 2006 to 2009. Required Statutory Reserve Funds In accordance with current Chinese laws, regulations and accounting standards, we are required to set aside as a general reserve at least 10% of our after-tax profits. Appropriations to the reserve account are not required after these reserves have reached 50% of our registered capital. These reserves are created to fund potential operating losses and are not distributable as cash dividends. We are also required to set aside between 5% to 10% of our after-tax profits to the statutory public welfare reserve. In addition and at the discretion of our directors, we may set aside a portion of our after-tax profits for enterprise expansion funds, staff welfare and bonus funds and a surplus reserve. These statutory reserves and funds can only be used for specific purposes and may not be used for dividends. Employees As of March 11, 2011 we have 139 employees, consisting of 46 licensed physicians and medical professionals, 45 nurses, 8 pharmacists, and 40 employees in administration and finance. None of our employees are represented by a labor union or similar collective bargaining organization. We believe that our relations with our employees are good. Item 1A. Risk Factors. Not applicable. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government grants landholders a "land use right" after a purchase price for such "land use right" is paid to the government. The "land use right" allows the holder the right to use the land for a specified long-term period of time and enjoys all the incidents of ownership of the land. The following are the details regarding our land use rights with regard to the land that we use in our business. We lease our two hospital buildings, one for inpatient service and the other for outpatient, from Guangxi Tongji Medicine Co., Ltd, a company controlled by our Chief Executive Officer, Yunhui Yu. The lease on the buildings is renewed annually, with monthly payment RMB 16,439. The rate was negotiated at arm’s length. With the increase of our business, the current properties are not sufficient for our purposes. We are in the process of cooperating with Guangxi Construction Engineering Corporation Langdong 8th Group in building a new 600-bed hospital in Nanning, China. We expect the new hospital to be completed by January 2012. The hospital is being constructed by Guangxi Construction Engineering Corporation Langdong 8th Group and, when completed, will be leased by us for a twenty-year term.The lease payment will be $436,000 during the first year of the lease. The annual lease payments will gradually increase each year such that, during the final year of the lease, our lease payments will be $673,000, based upon current exchange rates.Our agreement with Langdong 8th Group requires us to make total payments of approximately $7,587,000 to Langdong 8th Group during the construction phase. Also, the Company will take responsibility on costs over $7,587,000. As of December 31, 2010 we had paid approximately $5,551,000 towards this amount. We borrowed most of the paid funds from related parties. Even when the new hospital is completed, we plan to continue to operate our existing hospital. Item 3. Legal Proceedings. We know of no material, active, pending or threatened proceeding against us or our subsidiaries, nor are we, or any subsidiary, involved as a plaintiff or defendant in any material proceeding or pending litigation. Item 4. (Removed and Reserved.) 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information In November 2007 our common stock started trading on the OTC Bulletin Board under the symbol "TONJ.OB". The following table shows the high and low prices for our common stock for the past two fiscal years. Calendar Quarter Low Bid High Bid 2009 First Quarter 2009 Second Quarter 2009 Third Quarter 2009 Fourth Quarter 2010 First Quarter 2010 Second Quarter 2010 Third Quarter* 2010 Fourth Quarter * There have been no trades in our shares of common stock in 2010 Third Quarter. Holders of Securities As of April 12, 2011 we had 434 record shareholders and 15,812,191 outstanding shares of common stock. All of our outstanding shares are eligible for sale pursuant to Rule 144. In general, under Rule 144 as currently in effect, a person who is not one of our officers, directors, or principal shareholders, and who has owned their shares for at least six months,may sell their shares without limitation in the public market. Holders of common stock are entitled to receive dividends as may be declared by our Board of Directors. The Board of Directors is not obligated to declare a dividend and it is not anticipated that dividends will ever be paid. During the year ended December 31, 2010 we did not purchase any shares of our common stock from third parties in a private transaction or as a result of any purchases in the open market. None of our officers or directors,or any of our principal shareholders purchased any shares of our common stock, on our behalf, from third parties in a private transaction or as a result of purchases in the open market during the year ended December 31, 2010. Dividends We have not declared or paid any cash dividends on our common stock since our inception, and our board of directors currently intends to retain all earnings for use in the business for the foreseeable future. Any future payment of dividends will depend upon our results of operations, financial condition, cash requirements and other factors deemed relevant by our board of directors. There are currently no restrictions that limit our ability to declare cash dividends on its common stock and we do not believe that there are any that are likely to do so in the future. Recent Sales of Unregistered Securities We did not issue any unregistered securities during the fiscal year 2009 and 2010. 10 Item 6. Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements and the notes thereto included elsewhere in this Annual Report on Form 10-K, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of such financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an ongoing basis, we evaluate these estimates, including those related to useful lives of real estate assets, cost reimbursement income, bad debts, impairment, net lease intangibles, contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurance that actual results will not differ from those estimates. The analysis set forth below is provided pursuant to applicable SEC regulations and is not intended to serve as a basis for projections of future events. See “Cautionary Statement Regarding Forward Looking Statements” above. Overview Nanning Tongji Hospital, Inc.("NTH" or “Tongji Hospital”) was established in Nanning City Guangxi Province of the Peoples Republic of China ("PRC") by the Guangxi Tongji Medical Co. Ltd. and an individual on October 30, 2003. NTH is a designated hospital for medical insurance in City of Nanning and Guangxi Province. NTH contains specialties in the areas of internal medicine, surgery, gynecology, pediatrics, emergency medicine, ophthalmology, medical cosmetology, rehabilitation, dermatology, otolaryngology, traditional Chinese medicine, medical imaging, anesthesia, acupuncture, physical therapy, health examination, and prevention. On December 27, 2006, we, through our wholly-owned subsidiary, Tongji, Inc., a Colorado company, acquired 100% of the equity in NTH pursuant to an Agreement and Plan of Merger. We issued 15,652,557 shares of common stock to the shareholders of NTH in exchange for 100% of the issued and outstanding shares of NTH. Accordingly, NTH became the wholly owned subsidiary of Tongji, Inc.We have been in the business of operating hospitals and providing healthcare services in Nanning, Guangxi Province of the People’s Republic of China.Unless otherwise provided, all references to “the Company”, “us”, “we” refer to Tongji Healthcare Group, Inc. and its subsidiaries, Tongji, Inc. and Nanning Tongji Hospital, Inc. The acquisition of NTH was accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of NTH obtained control of the consolidated entity. Accordingly, thereorganization of the two companies was recorded as a recapitalization of NTH, with NTH being treated as the continuing operating entity. According to the PRC Regulation of Healthcare Institutions, hospitals shall be subject to register with the Administration of Health of the local government to obtain business license for hospital services. We received our renewed business license from Nanning's government in November of 2007, and this license is valid until November, 2020. Other existing regulations having material effects on our business include those dealing with physician's licensing, usage of medicine and injection, public security in health and medical advertising. Because we maintain a facility with an excess of 100 beds, we must register with and maintain an operating license from the local Administration of Health. We are subject to be reviewed by the local administration of health at least once every three years. If we fail to meet their standards, our license may be revoked. We are also obligated to provide free services or dispatch our physicians or employees in the event of a need for public assistance. We dedicate a very small percentage of our resources to providing free public services. 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued We have two main sources of revenue, patient service revenue and other revenue (namely pharmaceutical drug sales).About 50% of drugs and medications we use in the hospital and sell to our patients are purchased from Guangxi Tongji Medicine Co., Ltd., a related company controlled by our Chief Executive Officer, Yunhui Yu, at prevailing market prices pursuant on a supply contract. The rest are from around 30 different suppliers, none of them consisting of more than 10% of our total purchases. The Company generates revenue from the individuals as well as third-party payers, including PRC government programs and insurance providers, under which the hospital is paid based upon several methodologies including established charges, the cost of providing services, predetermined rates per diagnosis, fixed per diem rates or discounts from established charges. Revenues are recorded at net amounts due from patients, third-party payers and others for healthcare services provided at the time the service is provided. Revenues for pharmaceutical drug sales are recognized upon the drug being administered to a patient or at the time a prescription is filled for a patient that contain an executed prescription slip by a registered physician. Revenues are recorded at net amounts due from patients and government Medicare funds. The Company's accounting system calculates the expected amounts payable by the government Medicare funds. The Company bills for services provided to Medicare patients through a medical card (the US equivalent to an insurance card). The Company normally receives 90% of the billed amount within 90 days with the remaining 10% upon approval by the end of the year by the PRC government. However, there have not been significant differences between the amounts the Company bills the government Medicare funds and the amounts collected from the Medicare funds. Difference in the Medical System between the U.S. and China In the United States most hospitals have contracts with health insurance companies which provide that patients with health insurance will be charged reduced rates for healthcare services. Reduced rates are also charged for Medicare and Medicaid patients. Although the patient is billed for the services provided by the hospital at the higher rate normally charged to patients without insurance the amount billed is reduced by the charges paid by the insurance carrier and by the difference (sometimes known as the "contractual allowance") between the normal rate for the services and the reduced rate which the hospital estimates it will receive from Medicare, Medicaid and insurance companies. For financial reporting purposes, hospitals in the United States record revenues based upon established billing rates less adjustments for contractual allowances. Revenues are recorded based upon the amounts due from the patients and third-party payors, including federal and state agencies (under the Medicare and Medicaid programs) managed care health plans, health insurance companies, and employers. Estimates of contractual allowances under third-party payor arrangements are based upon the payment terms specified in the related contractual agreements. Third-party payor contractual payment terms are generally based upon predetermined rates per diagnosis, per diem rates, or discounted fee-for-service rates. Due to the complexities involved in determining amounts ultimately due under reimbursement arrangements with a large number of third-party payors, which are often subject to interpretation, the reimbursement actually received by U.S. hospitals for health care services is sometimes different from their estimates. The medical system in China is different from that in the United States. Private medical insurance is not generally available to the Chinese population and as a result services and medications provided by our hospital are usually paid for in cash or by the Medicare agencies of the Nanning municipal government and the Guangxi provincial government. Our billing system automatically calculates the reimbursements to which we are entitled based upon regulations promulgated by the Medicare agencies. We bill the Medicare agencies directly for services provided to patients coved by the Medicare programs. 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Since we only deal with the Nanning municipal and the Guangxi provincial Medicare agencies we are familiar with their regulations pertaining to reimbursements. As a result, there is normally no material difference between the amounts we bill and the amounts we receive for services provided to Medicare patients. Results of Operation Comparison of Years Ended December 31, 2010 and 2009 (Dollars) YearsEndedDecember31, Revenue $ % $ % Operating Expenses % % Income (Loss) from operations % %) Interest Expenses, net ofincome % % Net (Loss) ) %) ) %) Operating Revenue Operating revenue for the fiscal year ended December 31, 2010, which resulted primarily from patient service revenue and other operating revenue (pharmaceutical drug sales), were $1,917,702, an increase of 2% as compared with the operating revenue of $1,875,464 in the same period ended December 31, 2009.We believe that the decrease was mainly from the patient service sector, where the average daily in patient service revenue per patient increased to $57 from $39 for the year ended December 31, 2010 and 2009 respectively Of the total operating revenue, 56% or $1,069,962 was from our patient service in 2010, compared to 36% or $665,955 from patient service in 2009; and 44% or $847,740 from pharmaceutical drug sales in 2010, compared to 64% or $1,209,509 in 2009. Operating Expenses Operating expenses were $1,860,655 for the fiscal year ended December 31, 2010, a decrease of 12% as compared to $2,118,110 for the same period of 2009. This decrease was primarily due to the recapitalization of an asset. Selling expenses were at $754,222 in 2010, compared to 881,242 in 2009, while G&A expenses were $296,623 in 2010, compared to $311,310 in 2009. The decrease was primarily due to better budget control. Loss from Operations Operating income was $57,047 forthe fiscal year ended December 31, 2010, as compared with operating loss of $242,646 for the fiscal year ended December 31, 2009. The decrease in loss from operations was primarily due to the decrease in selling expenses as discussed above. Depreciation expenses Depreciation expenses increased by $75,883, to $209,801 in fiscal year 2010 as compared to $133,918 in fiscal year 2009. This increase was mainly due to new machineries acquired in fiscal year 2010. 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Interest expenses Interest expenses in fiscal year 2010 were $88,674 as compared to $89,662 in fiscal year 2009, which were related to debts to related parties and capital lease obligation. Income TaxesIn accordance with the relevant tax laws and regulations of PRC, the corporation income tax rate would typically be 33% in the PRC. The Company has received a tax exemption from the taxing authorities in the PRC for corporate enterprise income tax for the years ended 2004 through 2006. Effective 2007, the Company began to be taxed at the rate of 33%. Beginning January 1, 2008, the new Enterprise Income Tax (EIT) law replaced the existing laws for Domestic Enterprises (DES) and Foreign Invested Enterprises (FIEs). The new standard EIT rate of 25% replaced the 33% rate applicable to both DES and FIEs. There were no provisions for income taxes for the fiscal years 2009 and 2008 due to the net loss incurred in both years. In addition, companies in the PRC are required to pay business taxes consisting of 5% of revenue from providing medical treatment, and city construction taxes and educational taxes of 7% and 3% respectively of the business taxes. The Company was exempt from these taxes for the years ending 2006 through 2008. The Company did not apply for exemption in 2009 and started paying business taxes, additional city construction taxes and educational taxes, totaling $98,598 for the fiscal year 2009. Also, the company accrued $39,006 tax penalties for not filing Company’s US income tax returns from 2006 to 2009.The Company does not accrue United States income taxes on unremitted earnings from foreign operations, as it is the Company’s intention to invest these earnings in the foreign operations indefinitely. Net Loss As a result of the foregoing, we had net loss of $56,232, for the year ended December 31, 2010, compared with net loss of $324,335 for the year ended December 31, 2009. Liquidity and Capital Resources The following shows our material sources and (uses) of cash during the periods presented: December 31, Cash provided by (used in) operations $ $ ) Purchase of medical equipment ) ) Sale of equipment - Construction of new hospital ) ) Net collection (advance) to related parties ) Net advances from related parties Issuance of common stock - Capital lease payments $ ) $ ) Overview We had net working capital deficit of $5,979,537 at December 31, 2010, an increase of $911,555 over a net working capital deficit of $5,067,982 at December 31, 2009. We generated an income from operations of $57,047 for the year ended December 31, 2010, compared to loss from operations of $242,646 for the year ended December 31, 2009.We incurred a net loss of $56,232 for the year ended December 31, 2010 compared a net loss of $324,335 for the year ended December 31, 2009. Cash and Cash Equivalent Our cash and cash equivalents were $103,909 at the beginning of the year ended December 31, 2010 and increased to $209,586 by the end of such period, an increase of $105,677 or 102%. The increase was primarily attributable to positive cash flows from operating activities for fiscal year of 2010 compared to negative cash flows from operating activities for fiscal year of 2009. 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Net cash provided by (used in) operating activities Net cash provided by operating activities was $457,447 for the year ended December 31, 2010, as compared to cash used in operations of $244,507 for the year of 2009. The significant decrease in loss from our operating revenue, decreased lease deposit and decreased other payable contributed to the decreased cash usage in operating activities. Net cash used in investing activities Net cash used in investing activities was $998,079 for the year ended December 31, 2010, an increase of $249,552 or 33% from $748,527 cash used for the year of 2009. The increase was primarily attributable to increased payment related parties. Net cash provided by financing activities Net cash provided by financing activities was $639,882 for the year ended December 31, 2010, compared to $1,035,239 for the year of 2009. The difference was primarily attributable to decreased loan from related parties in fiscal year 2010. Related party loans payable/Receivable Oftentimes, the Company enters into agreements with its related parties in assisting operations of the Company and the related parties. The advanced amounts accrue interest at a rate of 1.5% per annum. The amount of receivable as of December 31, 2010 and 2009 were $47,864 and $44,119. Interest income for the years ended December 31, 2010 and 2009 were $864 and $1,915, respectively. As of December 31, 2010 and 2009, $5,928,509 and $4,742,168 were payable to these related parties respectively.Interest expenses for the years ended December 31, 2010 and 2009 were $89,538 and $54,763, respectively. Trends, Events and Uncertainties The China Ministry of Health, as well as other related agencies, have proposed changes to the prices we can charge for medical services, drugs and medications. We cannot predict the impact of these proposed changes since the changes are not fully defined and we do not know whether those proposed changes will ever be implemented or when they may take effect. We are in the process of cooperating with Guangxi Construction Engineering Corporation Langdong 8th Group in building a new 600-bed hospital in Nanning, China. We expect the new hospital to be completed by January 2012. The hospital is being constructed by Guangxi Construction Engineering Corporation Langdong 8th Group and, when completed, will be leased by us for a twenty-year term.The lease payment will start on September 2011. The annual lease payments will gradually increase each year.Our agreement with Langdong 8th Group requires us to make payments of approximately $7,587,000 to Langdong 8th Group during the construction phase.As of December 31, 2010 we had paid $5,551,000 towards this amount. We borrowed most of the paid funds from our related company Guangxi Tongji Medicine Co., Ltd. When the new hospital is complete, we will continue to operate our existing hospital. We plan to acquire other hospitals and companies involved in the healthcare industry in the People’s Republic of China using cash and shares of our common stock. Substantial capital may be needed for these acquisitions and we may need to raise additional funds through the sale of our common stock, debt financing or other arrangements. We do not have any commitments or arrangements from any person to provide us with any additional capital. Additional capital may not be available to us, or if available, on acceptable terms, in which case we would not be able to acquire other hospitals or businesses in the healthcare industry. Other than the factors listed above we do not know of any trends, events or uncertainties that have had or are reasonably expected to have a material impact on our net sales or revenues or income from continuing operations. Our business is not seasonal in nature. Contractual Obligations and Off-Balance Sheet Arrangements. We do not have any off-balance sheet items reasonably likely to have a material effect on our financial condition. 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Critical accounting policies and estimates REVENUE RECOGNITION The Company's revenue recognition policies are in compliance with Staff Accounting Bulletin 104 (ASC 605). Sales revenue is recognized at the date services has been rendered, when a formal arrangement exists, the price is fixed or determinable, the service is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. The Company generates revenue from the individuals as well as third-party payers, including PRC government programs and insurance providers, under which the hospital is paid based upon several methodologies including established charges, the cost of providing services, predetermined rates per diagnosis, fixed per diem rates or discounts from established charges. Revenues are recorded at net amounts due from patients, third-party payers and others for healthcare services provided at the time the service is provided. Revenues for pharmaceutical drug sales are recognized upon the drug being administered to a patient or at the time a prescription is filled for a patient that contain an executed prescription slip by a registered physician. Revenues are recorded at net amounts due from patients and government Medicare funds. The Company's accounting system calculates the expected amounts payable by the government Medicare funds. The Company bills for services provided to Medicare patients through a medical card (the US equivalent to an insurance card). The Company normally receives 90% of the billed amount within 90 days with the remaining 10% upon approval by the end of the year by the PRC government. However, there have not been significant differences between the amounts the Company bills the government Medicare funds and the amounts collected from the Medicare funds. IMPAIRMENT OF LONG-LIVED ASSETS The Company applies the provisions of Statement of Financial Accounting Standard No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" (ASC 360), issued by the Financial Accounting Standards Board ("FASB"). FAS No. 144 (ASC 360) requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. The Company tests long-lived assets, including property, plant and equipment and intangible assets subject to periodic amortization, for recoverability at least annually or more frequently upon the occurrence of an event or when circumstances indicate that the net carrying amount is greater than its fair value. Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is generally measured by discounting expected future cash flows as the rate the Company utilizes to evaluate potential investments. The Company estimates fair value based on the information available in making whatever estimates, judgments and projections are considered necessary. There was no impairment of long-lived assets for the years ended December 31, 2010 and 2009. BASIC AND DILUTED EARNINGS PER SHARE Earnings per share is calculated in accordance with the Statement of financial accounting standards No. 128 (ASC 260). Basic net income (loss) per share is based upon the weighted average number of common shares outstanding. Diluted net income (loss) per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. The Company has not granted any options or warrants during 2010 or 2009, and there are no options or warrants outstanding as of December 31, 2010 and 2009. 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued RECENT ACCOUNTING PRONOUNCEMENTS In September 2009, the Financial Accounting Standards Board (“FASB”) issued guidance related to revenue recognition for multiple element deliverables which eliminates the requirement that all undelivered elements must have objective and reliable evidence of fair value before a company can recognize the portion of the consideration that is attributable to items that already have been delivered. Under the new guidance, the relative selling price method is required to be used in allocating consideration between deliverables and the residual value method will no longer be permitted. This guidance is effective prospectively for revenue arrangements entered into or materially modified in 2011 although early adoption is permitted. A company may elect, but will not be required, to adopt the amendments retrospectively for all prior periods. The Company is currently evaluating this guidance and has not yet determined the impact, if any, that it will have on the consolidated financial statements. Effective January 1, 2010, the Company adopted the amendment to ASC Topic 820, “Measuring Liabilities at Fair Value”, with respect to the fair value measurement of liabilities. Amended ASC Topic 820 provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using one or more of the following techniques: (1)the quoted price of the identical liability when traded as an asset, (2)the quoted prices for similar liabilities or similar liabilities when traded as assets, and (3)another valuation technique (e.g., a market approach or income approach) including a technique based on the amount an entity would pay to transfer the identical liability, or a technique based on the amount an entity would receive to enter into an identical liability. The adoption of this topic does not have a material effect on the Company’s financial statements. Effective January 1, 2010, the Company adopted the amendment to ASC Topic 860, “Accounting for Transfers of Financial Assets - an amendment of FASB Statement No. 140” (formerly SFAS No. 166). Amended ASC Topic 860 amends the de-recognition accounting and disclosure guidance relating to SFAS 140. Amended ASC Topic 860 eliminates the exemption from consolidation for qualifying special-purpose entity (“QSPE”), it also requires a transferor to evaluate all existing QSPE to determine whether it must be consolidated in accordance with amended ASC Topic 810. The adoption of this topic does not have a material effect on the Company’s financial statements. Effective January 1, 2010, the Company adopted the amendment to ASC Topic 810, “Amendments to FASB Interpretation No. 46(R)” (formerly SFAS No. 167), which amends FASB Interpretation No. 46 (revised December 2003) to address the elimination of the concept of a qualifying special purpose entity. Amended ASC Topic 810 also replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity with an approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity. Additionally, amended ASC Topic 810 provides more timely and useful information about an enterprise’s involvement with a variable interest entity. The adoption of this topic does not have a material effect on the Company’s financial statements. In April 2010, the FASB issued the amendment to ASC Topic 718, “Compensation –Stock Compensation”, which provides clarification that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trade should not be considered to contain a condition that is not a market, performance, or service condition. As a result, an entity would not classify such an award as a liability if it otherwise qualifies as equity. This topic will be effective for periods beginning on or after December 15, 2010. The Company has not elected to early adopt this topic and is evaluating the impact that this topic will have on the Company’s financial statements. In August 2010, Accounting Standards Update (“ASU”) 2010-24 was issued.This update amends ASC 954-450 to require that anticipated insurance settlements from malpractice claims not be offset against the accrual for the malpractice claim.The Company has not accrued for any anticipated malpractice claims as of December 31, 2010. A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies. Due to the tentative and preliminary nature of those proposed standards, management has not determined whether implementation of such proposed standards would be material to the consolidated financial statements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. 17 Item 8. Financial Statements and Supplementary Data. TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 19 Report of Independent Registered Public Accounting Firm 20 Consolidated Balance Sheets as of December 31, 2010 and December 31, 2009 21 Consolidated Statements of Operations and Comprehensive Loss for the years endedDecember 31, 2010 and 2009 22 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 23 Consolidated Statement of Stockholders’ equity for the years ended December 31, 2010 and 2009 24 Notes to Consolidated Financial Statements 25 - 38 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Tongji Healthcare Group, Inc. We have audited the accompanying consolidated balance sheet of Tongji Healthcare Group, Inc. as of December 31, 2010, and the related consolidated statements of operation and comprehensive loss, stockholders' equity and cash flows for the year ended December 31, 2010. Tongji Healthcare Group, Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Tongji Healthcare Group, Inc. as of December 31, 2010 and the results of its operations and its cash flows for the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. We also audited the adjustments described in Note 12 that were applied to restate the 2009 consolidated financial statements to correct an error. In our opinion, such adjustments are appropriate and have been properly applied. We were not engaged to audit, review, or apply any procedures to the 2009 consolidated financial statements of the Company other than with respect to the adjustments and accordingly, we do not express an opinion or any other form of assurance on the 2009 consolidated financial statements taken as a whole. The accompanying consolidated fin ancial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company's significant operating losses and insufficient capital raise substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Windes & McClaughry Accountancy Corporation Irvine, Caifornia April 15, 2011 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Tongji Healthcare Group, Inc We have audited, before the effects of the adjustments for the correction of the error described in Note 12, the balance sheet of Tongji Healthcare Group, Inc. as of December 31, 2009, and the related statements of operations, changes in shareholders' equity, and cash flows for the year then ended (the 2009 financial statements before the effects of the adjustments discussed in Note 12 are not presented herein). The 2009 financial statements are the responsibility of the company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, except for the error described in Note 12, the 2009 financial statements present fairly, in all material respects, the financial position of Tongji Healthcare Group, Inc. as of December 31, 2009, and the results of its operations and its cash flows for the year then ended in conformity with U.S. generally accepted accounting principles. We were not engaged to audit, review, or apply any procedures to the adjustments for the correction of the error described in Note 12 and, accordingly, we do not express an opinion or any other form of assurance about whether such adjustments are appropriate and have been properly applied. Those adjustments were audited by Windes & McClaughry Accountancy Corporation The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company's significant operating losses and insufficient capital raise substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kabani & Company, Inc. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California April 13, 2010 20 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31 (Restated, see note 12) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Due from related parties Medicine supplies Prepaid expenses and other current assets Total Current Assets Property, Plant and Equipment, net Construction in Progress Capital Lease Deposit - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Other payable Deferred revenue - Capital lease obiligations - Total Current Liabilities STOCKHOLDERS' EQUITY Preferred stocks; $0.001 par value, 20,000,000 shares authorized and none issued and outstanding - - Common stocks; $0.001 par value, 100,000,000 shares authorized and 15,812,191 shares issued and outstanding as of December 31, 2010 and 2009 respectively Additional paid in capital Statutory reserve Accumulated Deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. See report of independent registered public accounting firm 21 TONGJI HEALTHCARE GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE YEARS ENDED DECEMBER 31 (Restated, see note 12) OPERATING REVENUE Patient service revenue $ $ Other operating revenue Total operating revenue OPERATING EXPENSES Selling, general and adminstrative expenses Medicine and supplies Depreciation expenses Total operating expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Other income Interest expense, net of income ) ) Total Other Expense ) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES ) - NET LOSS ) ) Foreign currency translation gain(loss) ) NET COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER BASIC AND DILUTED SHARES $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic and diluted weighted average shares outstanding are the same as there is no anti-dilutive effect. The accompanying notes are an integral part of these consolidated financial statements. See report of independent registered public accounting firm 22 TONJI HEALTHCARE GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31 Cash flows from operating activities: (Restated, see note 12) Net loss $ ) $ ) Adjustments to reconcile net loss to Net cash provided by (used in) operating activities: Depreciation and amortization Allowance for doubtful accounts ) - Increase/(decrease)in assets and liabilities: Accounts receivable ) Medical supplies Capital lease deposit Prepaid expense and other current assets ) Accounts payable and accrued expenses Unearned revenue ) ) Other payables ) Total adjustment Net Cash Provided By (Used in) Operating Activities ) Cash flows from investing activities: Acquisitions of fixed assets ) ) Disposals of fixed assets - Construction in Progress ) ) Due from related parties ) Net Cash Used in Investing Activities ) ) Cash flows from financing activities: Payments on capital lease ) ) Due to related parties Net Cash Provided by Financing Activities Effects of foreign currency translation ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents-Beginning of Year Cash and Cash Equivalents-Ending of Year $ $ Cash Paid During the Year for: Income taxes $
